Citation Nr: 0004918	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., C.H. and J.B.

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1959 to July 1985.  Service in Vietnam is 
indicated by the evidence of record.  He died in July 1995.  
The appellant is the widow of the veteran.

This appeal arose from an October 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to Dependents' 
Educational Assistance under Chapter 35 of Title 38, United 
States Code.


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995.  At the time 
of his death, the veteran had no service-connected disabilities.

2.  The cause of the veteran's death as shown on the death 
certificate was hepatocellular carcinoma; other significant 
conditions contributing to death were noted to be alcoholism 
and cirrhosis of the liver.

3.  The veteran's cirrhosis of the liver was incurred as a 
result of alcohol abuse in service and is not considered to 
have been incurred in the line of duty.

4.  There is no competent medical evidence of record linking 
the veteran's death to his perforated duodenal ulcer or any 
other incident of service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
may not be granted based on alcoholic cirrhosis of the liver.  
38 U.S.C.A. §§ 105(a), 1110 (West 1991); 38 C.F.R. §§ 3.1, 
3.301 (1998); VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-
99 (June 9, 1999).

2.  The appellant has otherwise failed to submit a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death. 38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to educational benefits pursuant 
to Title 38, United States Code, Chapter 35 is without legal 
merit.  38 C.F.R. § 3.807 (1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was related 
to service.  She further contends that she is entitled to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In the interest of clarity, the 
factual background will first be set out.  The issues on 
appeal will be addressed separately.

Factual Background

The veteran's service medical records have been carefully 
reviewed.  These records are pertinently negative, with the 
exception of a hospitalization in May 1979.

On May 19, 1979, the veteran was admitted to an Air Force 
hospital with a two day history of epigastric pain.  On 
admission, it was recorded the "he drinks beer quite heavily 
along with hard liquor at times."  Surgery for a perforated 
ulcer was performed.  At the time of surgery, a grossly 
nodular cirrhotic liver was seen and biopsied.  The biopsy 
report was consistent with alcohol cirrhosis.  The veteran 
was counseled "about the severe nature of his liver disease 
and the necessity to discontinue alcohol use."  He was 
discharged on May 29, 1979.  Follow-up in August 1979 was 
"unremarkable".  The veteran was on no medications at the 
time.

Subsequent service medical records are essentially negative.  
A January 1982 physical examination noted the surgical scar 
but no other problems with the abdomen and viscera.  The May 
1985 retirement physical examination noted the May 1979 
hospitalization and the surgical scar; physical examination 
was again pertinently negative.

There are no medical records pertaining to the veteran until 
June 1995, when he was diagnosed with "liver failure".  A 
note from the Harris Methodist Hospital indicates that the 
veteran "stopped [alcohol] usage 3 months ago after learning 
of illness."

The veteran's July death certificate is of record.  The 
immediate cause of death was listed as hepatocellular 
carcinoma.  Other significant conditions contributing to 
death but not resulting in the underlying cause of death were 
listed as alcoholism and cirrhosis of the liver.

At the time of his death, the veteran was not service 
connected for any disability.

The appellant testified at a personal hearing at the RO in 
April 1996.  The appellant recalled the veteran's illness in 
1979, during service.  She stated that the veteran had 
stomach complaints thereafter but would not go to see a 
doctor for that problem.


At the request of the RO, the veteran's medical records were 
reviewed by a VA medical specialist in November 1997.  After 
reviewing the records, the physician opined, in substance, 
that there was no relationship between the duodenal ulcer in 
1979 and the veteran's death.  The physician further opined 
that "there certainly was a direct relationship between the 
alcoholic cirrhosis of the liver diagnosed . . . at the time 
of the surgery" and "the development of hepatocellular 
carcinoma, which ultimately caused his death".

In a March 1999 Supplemental Statement of the Case, the RO 
acknowledged the relationship between the alcoholic cirrhosis 
of the liver during service and the fatal hepatocellular 
carcinoma.  Service connection for the cause of death was 
denied based on the RO's conclusion that the veteran's death 
was due to his own misconduct.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Relevant Law and Regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303(a) (1999).  

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (1999), 
including cancer, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(1999) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) (1999) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) (1999) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1999).  The diseases listed at 38 C.F.R. 
§ 3.309(e) (1999) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

In the Federal Register, November 2, 1999 (Volume 64, Number 
211), pages 59232 - 59243, the Secretary of VA (Secretary) 
determined that a presumption of service connection for 
exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for hepatobiliary 
cancers (to include liver cancer).  The Federal Register 
cited numerous studies and stated that the Secretary 
concluded, based on all the available evidence, that the 
credible evidence against an association between liver 
cancer and herbicide exposure.  The Secretary, therefore, 
indicated that a positive association did not exist.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection - cause of death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b). 
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Line of duty - willful misconduct

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304 (1998).  With respect to alcohol 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301. 

The VA Office of General Counsel held in a precedential 
opinion that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, precludes service connection for a 
disability resulting from alcohol or drug abuse on the basis 
of the disabilities incurrence or aggravation in service or 
of a death resulting from such a disability.  The VA General 
Counsel further held, however, that the amendments made by 
section 8052 do not preclude eligibility based on a 
disability, or death resulting from such a disability, 
secondarily service-connected under 38 C.F.R. § 3.310(a).  
See VAOPGPREC 2-98 (February 10, 1998); see also VAOPGPREC 7-
99 (June 9, 1999).  The Board is bound by precedent opinions 
of the VA General Counsel.  See 38 U.S.C.A. § 7104(c).

Although the Court held in Barela v. West, 11 Vet. App. 280 
(1998) that service connection, but not compensation, could 
be granted for drug or alcohol abuse on a secondary basis, 
service connection on a direct basis is precluded by 
38 C.F.R. § 105(a).  Cf. Hall v. West, U.S. Vet. App. No. 95-
757 (September 29 1998) [although the Board erred in denying 
direct service connection for drug abuse under 38 U.S.C.A. 
§ 1110, such error was harmless because the applicable 
statutes 38 C.F.R. §§  101(16) and 105(a) compel an identical 
result.] 

Analysis

In essence, the appellant has pointed to the veteran's 
hospitalization in May 1979, during service, which includes 
diagnoses of an ulcer and alcoholic cirrhosis of the liver.  
The Board will separately address the appellant's contentions 
in this regard.


Peptic ulcer

The threshold question to be answered in any claim for 
service connection is whether the appellant has presented 
evidence of a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  In order for a claim of service connection for 
the cause of the veteran's death to be well grounded, there 
must be (1) competent evidence of the veteran's death; (2) 
evidence of a disease or injury in service that resulted in 
disability; and (3) medical evidence providing a nexus 
between the veteran's death and service or a service-
connected disability.  See 38 C.F.R. § 3.312; see also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) Epps v. Gober, 126 F. 
3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting definition 
of well-grounded claim set forth in Caluza); and Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza analysis to 
death claims).

The veteran's service medical records show that he was 
treated for a perforated duodenal ulcer in May 1979, in 
service.  Peptic ulcer disease is one of the diseases for 
which presumptive service connection is warranted under 
38 C.F.R. § 3.309(a).  The Board finds that for the purposes 
of this decision, the appellant has satisfied the second 
element of Caluza, evidence of an in-service injury that 
resulted in disability.

However, the Board further finds that the appellant has 
failed to satisfy the third element of a well-grounded claim, 
as there is no competent medical evidence of record of a 
nexus between the veteran's duodenal ulcer and his death.  In 
fact, the only competent medical evidence of record that 
addresses this point is the opinion of the November 1997 VA 
physician, who specifically concluded that there was no 
relationship between the veteran's death and his ulcer that 
was treated in service.

Although the appellant may believe that there was such a 
relationship, the Board notes that there is no indication 
that she possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 

Therefore, the Board concludes that there is no competent 
medical evidence of record demonstrating a nexus between the 
veteran's in-service peptic ulcer and his death.  
Accordingly, the Board finds that with respect to this 
contention, the appellant has failed to submit a well-
grounded claim for service connection for the cause of the 
veteran's death.

Alcoholic cirrhosis

The veteran was diagnosed with alcoholic cirrhosis of the 
liver during his May 1979 in-service hospitalization.  
Further, the competent medical evidence of record 
demonstrates that the veteran's alcoholic cirrhosis of the 
liver was a causal factor in his development of 
hepatocellular carcinoma, which caused his death.  However, 
the law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.301(a); VAOPGCPREC 7-99.  

In this case, the veteran's cirrhosis of the liver has been 
directly attributed to alcohol abuse and there is no 
competent medical evidence of record that demonstrates 
otherwise.  Thus, even though the evidence of record 
demonstrates the veteran's alcoholic cirrhosis of the liver, 
which existed during service, was a contributory cause of his 
death, service connection for cause of the veteran's death on 
this basis is precluded by law.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board should be 
terminated because of absence of legal merit or the lack of 
entitlement under the law.  

Other possible bases for service connection

The Board notes in passing that it could find no competent 
medical evidence of record linking the veteran's death to any 
other incident of service, and the appellant has suggested no 
other basis for a grant of service connection for the cause 
of the veteran's death.  

However, in light of the veteran's service in Vietnam, the 
Board has considered whether presumptive service connection 
might be warranted on the basis of exposure to Agent Orange 
in service.  However, the veteran's cause of death was 
hepatocellular carcinoma of the liver, which is not one of 
the presumptive diseases for which service connection is 
warranted based on exposure to Agent Orange under 38 C.F.R. 
§ 3.309; see also Federal Register, November 2, 1999 (Volume 
64, Number 211), pages 59232 - 59243 [a presumption of 
service connection for exposure to herbicides is not 
warranted for hepatobiliary cancers (to include liver 
cancer)].  

The appellant has not alleged that the veteran was ever 
exposed to Agent Orange in service and there is no other 
evidence indicating that such exposure occurred.  In order to 
be entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in either 38 U.S.C.A § 
116(a) or 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  Such is not the case here.

Because presumptive service connection is not warranted for 
hepatocellular carcinoma based on exposure Agent Orange, and 
because there is no competent medical or other evidence of 
record demonstrating that the veteran's hepatocellular 
carcinoma was related to any such exposure, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death based on exposure to Agent Orange is not 
warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Conclusion

In summary, the Board finds that there is no competent 
medical evidence of record demonstrated a nexus between the 
veteran's peptic ulcer disease and his death and that aspect 
of the appellant's claim is not well grounded.  The Board 
further finds that service connection for the cause of the 
veteran's death based on alcoholic cirrhosis of the liver is 
precluded as a matter of law.  See 38 C.F.R. § 105(a); see 
also VAOPGPREC 2-98.  Thus, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance Under 38 
U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a).  

In this case, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service-related.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependents' educational assistance under 
Chapter 35, Title 38, United States Code.  See 38 C.F.R. § 
3.807.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

The claim for entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit and is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  This is a single judge memorandum decision and thus has no precedential weight.  However, the decision 
may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992). 

